 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE ALFONSO RUIZ,                                No. 1:20-cv-00179-DAD-JLT (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   SUPERIOR COURT OF CALIFORNIA                      THIS ACTION DUE TO PLAINTIFF’S
     COUNTY OF LOS ANGELES, et al.,                    FAILURE TO OBEY A COURT ORDER
15                                                     AND FAILURE TO PROSECUTE
                        Defendants.
16                                                     (Doc. No. 18)
17

18          Plaintiff Jose Alfonso Ruiz is a state prisoner proceeding pro se in this civil rights action

19   brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 3, 2021, the court adopted the findings and recommendations issued by the

22   assigned magistrate judge and dismissed this action, with leave to amend, due to plaintiff’s failure

23   to state a cognizable claim. (Doc. No. 13.) Plaintiff was granted leave to file a first amended

24   complaint within 30 days from the date of that order, and the court warned that “[a]ny failure by

25   plaintiff to file an amended complaint within the time provided by this order will result in the

26   dismissal of this action.” (Id. at 2.) On March 8, 2021, plaintiff requested an extension of time in

27   which to file his first amended complaint, and the court granted that request on March 18, 2021.

28   (Doc. Nos. 15, 16.) Because plaintiff failed to file a first amended complaint by that extended
                                                      1
 1   deadline, on April 29, 2021, the magistrate judge issued an order to show cause why this action

 2   should not be dismissed for failure to comply with a court order. (Doc. No. 17.) Plaintiff did not

 3   respond to the order to show cause, file a first amended complaint, or otherwise communicate

 4   with the court.

 5          Accordingly, on May 25, 2021, the magistrate judge issued findings and recommendations

 6   recommending that this action be dismissed due to plaintiff’s failure to obey a court order and

 7   failure to state a claim upon which relief may be granted. (Doc. No. 18.) The pending findings

 8   and recommendations were served on plaintiff and contained notice that any objections thereto

 9   were to be filed within fourteen (14) days after service. (Id. at 2.) To date, no objections to the

10   findings and recommendations have been filed, and the time in which to do so has now passed.

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

12   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

13   findings and recommendations are supported by the record and by proper analysis.

14          Accordingly,

15          1.         The findings and recommendations issued on May 25, 2021 (Doc No. 18) are

16                     adopted;

17          2.         This action is dismissed, without prejudice, due to plaintiff’s failure to obey a

18                     court order and failure to prosecute this action; and

19          3.         The Clerk of the Court is directed to close this case.

20   IT IS SO ORDERED.
21
        Dated:     June 21, 2021
22                                                           UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                         2
